        Case 1:12-cv-00022-BLW Document 420 Filed 11/04/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO

  K.W., by his next friend D.W, et al.,
                                                   Case No. 1:12-cv-00022-BLW
         Plaintiff,                                Case No. 3:12-cv-00058-BLW

          v.
                                                   MEMORANDUM DECISION AND
  RICHARD ARMSTRONG, in his                        ORDER
  official capacity) as Director of the Idaho
  Department of Health and Welfare, et al.,

        Defendant.
  _________________________________

  TOBY SCHULTZ, et al.,

         Plaintiffs,

         v.

  RICHARD ARMSTRONG, et al.

         Defendants.



       Pending before the Court is the Class’s Motion for ADR Order (Dkt. 391). After

reviewing the parties’ briefing, I concur with the Plaintiffs that there is a need to resolve

the parties’ ongoing dispute concerning a proper schedule to complete settlement

implementation. But I am not persuaded that some form of Alternative Dispute

Resolution is the best means of doing so. In my experience, further mediation of

settlement agreements results in further complications that only prolong implementation

of the parties’ settlement. For that reason, I have concluded that a better course of action


MEMORANDUM DECISION AND ORDER - 1
            Case 1:12-cv-00022-BLW Document 420 Filed 11/04/20 Page 2 of 2




is to set a hearing on that issue, 1 set up a briefing schedule, and resolve the disputed issue

after hearing from both parties. The Court will set the hearing and the related briefing

schedule in a separate order.

        IT IS SO ORDERED.


                                                        DATED: November 4, 2020


                                                        _________________________
                                                        B. Lynn Winmill
                                                        United States District Judge




        1
         Arguing that it is unworkable, the Defendants have objected to the Court’s June 4, 2020 order
(Dkt. 396) requiring a two-track deadline for implementation of the settlement agreement. See
Defendants’ Opposition to Plaintiffs’ Request for ADR, Dkt. 398). The Court will also resolve that
objection as part of the scheduled hearing.



MEMORANDUM DECISION AND ORDER - 2
